UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1619



EDWARD W. ANDERSON,

                                                Plaintiff - Appellant,

          versus


CITY OF ROCK HILL; SHEAKLEY UNI SERVICE,
INCORPORATED; LYN KOVEN; LINDA WORKMAN; LARRY
BIGAM; JESSE FUNDERBURK; DAWN BEYERS; DAVID
YOUNG; WANDA MORRIS,

                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-04-22892-0)



Submitted:   August 18, 2005                 Decided:   August 23, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward W. Anderson, Appellant Pro Se. Charles Franklin Thompson,
Jr., MALONE, THOMPSON & SUMMERS, L.L.C., Columbia, South Carolina;
David Bradley Jordan, Geoffry Mark Dunn, JORDAN LAW FIRM, P.C.,
Rock Hill, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Edward W. Anderson appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his civil action for failure to timely serve

process. We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Anderson v. City of Rock Hill, No. CA-04-22892-0 (D.S.C. Apr. 20,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -